United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 22-1274
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                  Jason Patrick Baca

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                     for the District of South Dakota - Western
                                    ____________

                            Submitted: August 31, 2022
                             Filed: September 6, 2022
                                   [Unpublished]
                                  ____________

Before SHEPHERD, MELLOY, and STRAS, Circuit Judges.
                          ____________

PER CURIAM.

       Jason Baca appeals the sentence imposed by the district court1 after he pleaded
guilty to suborning perjury and conspiring to suborn perjury, pursuant to a plea

      1
       The Honorable Karen E. Schreier, United States District Judge for the District
of South Dakota.
agreement containing an appeal waiver. His counsel has moved for leave to
withdraw, and has filed a brief under Anders v. California, 386 U.S. 738 (1967),
challenging the sentence calculation.

      Upon careful review, we conclude that the appeal waiver is valid, enforceable,
and applicable to the issue raised in this appeal. See United States v. Scott, 627 F.3d
702, 704 (8th Cir. 2010) (validity and applicability of an appeal waiver is reviewed
de novo); United States v. Andis, 333 F.3d 886, 889-92 (8th Cir. 2003) (en banc)
(appeal waiver will be enforced if the appeal falls within the scope of the waiver, the
defendant knowingly and voluntarily entered into the plea agreement and the waiver,
and enforcing the waiver would not result in a miscarriage of justice). We have also
independently reviewed the record under Penson v. Ohio, 488 U.S. 75 (1988), and
have found no non-frivolous issues for appeal falling outside the scope of the waiver.
Accordingly, we dismiss this appeal based on the appeal waiver, and we grant
counsel’s motion to withdraw.
                        ______________________________




                                         -2-